Exhibit 10.11

 

FIFTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT

 

THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
and entered into as of July 1, 2011, by and among FIVE STAR QUALITY CARE, INC.,
a Maryland corporation, as purchaser (the “Purchaser”), and RESIDENTIAL CARE II,
L.L.C., an Indiana limited liability company, RESIDENTIAL CARE IV, L.L.C., an
Indiana limited liability company, RESIDENTIAL CARE VI, L.L.C., an Indiana
limited liability company, E&F REALTY CO., L.L.P., an Indiana limited liability
partnership, AMERICAN SENIOR HOME CARE, L.L.C., an Indiana limited liability
company, and AMERICAN SENIOR HOME CARE OF FT. WAYNE, L.L.C., an Indiana limited
liability company (each individually, a “Seller” and, jointly and severally, the
“Sellers”).

 

RECITALS:

 

WHEREAS, the Purchaser and the Sellers are parties to that certain Purchase and
Sale Agreement, dated as of March 18, 2011, as amended by that certain First
Amendment to Purchase and Sale Agreement, dated as of April 27, 2011, that
certain Second Amendment to Purchase and Sale Agreement, dated as of May 9,
2011, that certain Third Amendment to Purchase and Sale Agreement, dated May 11,
2011 and that certain Fourth Amendment to Purchase and Sale Agreement, dated as
of May 12, 2011 (as so amended, the “Purchase Agreement”), with respect to
certain real property and related property known as and located at (a) Forest
Creek Commons, 6510 U.S. 31 South, Indianapolis, Indiana, (b) Covington Commons,
2601 Covington Commons Drive, Fort Wayne, Indiana, and (c) Northwoods Commons,
2501 Friendship Boulevard, Kokomo, Indiana, all as further described in the
Purchase Agreement; and

 

WHEREAS, the Purchaser and the Sellers desire to amend the Purchase Agreement
to, among other things, extend the Outside Closing Date and permit the closings
of each Property to take place on different dates as the conditions to closing
for such Property are satisfied or waived (if applicable), all subject to the
terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained and other good and valuable consideration, the mutual receipt and
legal sufficiency of which are hereby acknowledged, the Purchaser and the
Sellers, intending to be legally bound, hereby agree as follows:

 

1.                                       Capitalized Terms.  All capitalized
terms used and not otherwise defined in this Amendment shall have the meanings
given such terms in the Purchase Agreement.

 

2.                                       Closing Date.  Section 1.1
(Definitions) of the Purchase Agreement is hereby amended by deleting the
definitions of “Closing Date”, “Deposit”, “Holdback Amount”, “Outside Closing
Date” and “Purchase Price” located therein in their entirety and inserting the
following definitions in their place:

 

“Closing Date” shall mean, with respect to each Property, the date which is five
(5) Business Days after the last to occur of (a) the date on which the Purchaser
shall have obtained the applicable healthcare licenses described in
Section 4.1(a) with respect to such Property, (b) the date on which the Lender
consent to the assumption of the Loan by the Purchaser in accordance with
Section 4.1(b) is

 

--------------------------------------------------------------------------------


 

received with respect to such Property, (c) solely with respect to the Facility
identified on Schedule 1 as “Covington Commons”, the delivery of the CC&R
Termination, or (d) solely with respect to the Facility identified on Schedule 1
as “Forest Creek Commons”, the delivery of the PUD Amendment; or with respect to
any Property, such other date as may be mutually agreed upon by the parties.

 

“Deposit”  means, with respect to each Property, the amount set forth on
Schedule 1 attached hereto and made a part hereof under the heading “Deposit”,
together with any interest earned thereon; the aggregate amount of all such
Deposits being Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000.00), together with any interest earned thereon, which aggregate
amount shall be reduced following each Closing by the amount of the Deposit
applicable to the Property for which the Closing has then occurred.

 

“Holdback Amount”  means, with respect to each Property, the amount set forth on
Schedule 1 attached hereto and made a part hereof under the heading “Holdback
Amount”, together with any interest earned thereon; the aggregate amount of all
such Holdback Amounts being One Million Forty Thousand and No/100 Dollars
($1,040,000.00), together with any interest earned thereon.

 

“Outside Closing Date”  means August 1, 2011.

 

“Purchase Price”  means, with respect to each Property, the amount set forth on
Schedule 1 attached hereto and made a part hereof under the heading “Purchase
Price”; the aggregate amount of all such Purchase Prices being Fifty-Two Million
and No/100 Dollars ($52,000,000.00).

 

Accordingly, all references in the Purchase Agreement to the terms “Closing”,
“Closing Date”, “Deposit”, “Holdback Amount” and “Purchase Price” shall mean
those terms as they relate to the applicable Property.  All Closing
apportionments and Closing costs shall relate only to the Properties for which a
Closing is taking place.  Any termination of the Purchase Agreement pursuant to
the terms and conditions thereof shall only apply to those Properties for which
the Closing has not yet then occurred.

 

3.                                       Allocation of Purchase Price. 
Section 2.3(c) (Allocation of Purchase Price) of the Purchase Agreement is
hereby deleted in its entirety.

 

4.                                       Closing Documents. 
Section 4.1(c) (Closing Documents) of the Purchase Agreement is hereby amended
by deleting subsection (x) thereof in its entirety.

 

5.                                       Purchaser’s Conditions Precedent. 
Section 4.1(j) (Purchaser’s Conditions Precedent) of the Purchase Agreement is
hereby deleted in its entirety and the following is inserted in its place:

 

(j)                                     The Sellers shall have delivered to the
Title Company a termination of the Declaration of Restrictive Covenants and
Conditions and Secondary Development Plan recorded in the Office of the Allen
County Recorder on January 28, 1997 in Plat Cabinet C, page 145, and Document
Number 970004555, as amended by an amendment recorded November 14, 1997 in Plat
Cabinet C, page 189 and Document Number 970065218 and Phase II recorded
November 14, 1997 in Plat

 

--------------------------------------------------------------------------------


 

Cabinet C, page 190 and Document Number 970065219 (collectively, the “CC&Rs”),
in proper statutory form for recording and otherwise in form and substance
acceptable to the Purchaser and the Title Company, duly executed and
acknowledged by Residential Care IV, L.L.C. and approved in writing by the City
of Fort Wayne (which writing may be in the form of the minutes of a duly called
and held meeting of the Fort Wayne Planning Commission so long as such minutes
evidence the fact that the City of Fort Wayne will not enforce the CC&Rs),
pursuant to which the CC&Rs are terminated in their entirety (the “CC&R
Termination”).

 

Accordingly, all references in the Purchase Agreement to the “CC&R Amendment”
are hereby deleted and replaced with references to the “CC&R Termination”.

 

6.                                       Schedules.  Schedule 1 to the Purchase
Agreement (The Facilities) is hereby deleted in its entirety and replaced with
Schedule 1 (The Facilities) attached hereto.

 

7.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
agreement.  Any such counterpart may be delivered by facsimile or e-mail (in
.pdf format) and any such counterpart so delivered shall be deemed an original
for all purposes.

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as a
sealed instrument as of the date first above written.

 

 

 

PURCHASER:

 

 

 

FIVE STAR QUALITY CARE, INC.,

 

a Maryland corporation

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

Name:

Bruce J. Mackey Jr.

 

Its:

President

 

 

 

 

 

 

 

SELLERS:

 

 

 

 

RESIDENTIAL CARE II, L.L.C.,

 

an Indiana limited liability company

 

 

 

 

By:

/s/ David R. Justice

 

Name:

David R. Justice

 

Its:

Manager

 

 

 

 

 

 

 

RESIDENTIAL CARE IV, L.L.C.,

 

an Indiana limited liability company

 

 

 

 

By:

/s/ David R. Justice

 

Name:

David R. Justice

 

Its:

Manager

 

 

 

 

 

 

 

RESIDENTIAL CARE VI, L.L.C.,

 

an Indiana limited liability company

 

 

 

 

By:

/s/ David R. Justice

 

Name:

David R. Justice

 

Its:

Manager

 

 

[Signature page to Fifth Amendment to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------


 

 

E&F REALTY CO., L.L.P.,

 

an Indiana limited liability partnership

 

 

 

 

By:

Justice Family Limited Partnership No. 3,

 

 

an Indiana limited partnership,

 

 

its Partner

 

 

 

 

 

By:

Justice Enterprises, Inc.,

 

 

 

an Indiana corporation,

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ David R. Justice

 

 

 

Name:

David R. Justice

 

 

 

Its:

Vice President

 

 

 

 

 

 

 

AMERICAN SENIOR HOME CARE, L.L.C.,

 

an Indiana limited liability company

 

 

 

 

By:

/s/ David R. Justice

 

Name:

David R. Justice

 

Its:

Manager

 

 

 

 

 

 

 

AMERICAN SENIOR HOME CARE OF FT. WAYNE, L.L.C., an Indiana limited liability
company

 

 

 

 

By:

/s/ David R. Justice

 

Name:

David R. Justice

 

Its:

Manager

 

 

[Signature page to Fifth Amendment to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

THE FACILITIES

 

Name

 

Address

 

Sellers

 

Units

 

Purchase Price

 

Deposit

 

Holdback
Amount

 

Forest Creek Commons

 

6510 U.S. 31 South
Indianapolis, IN 46227

 

Residential Care II, L.L.C.



American Senior Home Care, L.L.C.

 

AL: 84



IL: 38

 

$

16,500,000.00

 

$

795,000.00

 

$

330,000.00

 

Covington Commons

 

2601 Covington Commons Drive
Fort Wayne, IN 46804

 

Residential Care IV, L.L.C.



American Senior Home Care of Ft. Wayne, L.L.C.

 

AL: 106



IL: 48

 

$

21,500,000.00

 

$

1,035,000.00

 

$

430,000.00

 

Northwoods Commons
and
5-Plex

 

2501 Friendship Blvd. and Mallard Court
Kokomo, IN 46901

 

Residential Care VI, L.L.C.



E&F Realty Co., L.L.P.



American Senior Home Care, L.L.C.

 

AL: 92



IL: 22

 

$

14,000,000.00

*

$

670,000.00

 

$

280,000.00

 

 

--------------------------------------------------------------------------------

“*” indicates that of this $14,000,000, $13,400,000 is allocated to the portion
owned by Residential Care VI, L.L.C. and $600,000 is allocated to the portion
owned by E&F Realty Co., L.L.P.

 

--------------------------------------------------------------------------------